EXHIBIT NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES. GENIUS PRODUCTS, INC. COMMON STOCK WARRANT Warrant No. N-Original Issue Date: February 17, GENIUS PRODUCTS, INC., a Delaware corporation (the “Company”), hereby certifies that, for value received, or his registered assigns (the “Holder”) is entitled to purchase from the Company up to a total of shares of Common Stock (each such share, a “Warrant Share” and all such shares, the “Warrant Shares”) for the price of $0.0001 per share, at any time and from time to time from and after the earlier of (i) the Authorized Shares Date and (ii) the consummation of a Fundamental Transaction and through and including February 17, 2014 (the “Expiration Date”), and subject to the terms and conditions set forth below.This Warrant is one of several warrants aggregating up to 1,984,587,356 Warrant Shares (the “Total Warrant Shares”) issuable pursuant to the Purchase Agreement (as defined below). 1.
